EXHIBIT 10.7.4


 JOINDER, ASSUMPTION AND THIRD MODIFICATION AGREEMENT


THIS JOINDER, ASSUMPTION AND THIRD MODIFICATION AGREEMENT (this "Agreement") is
made on this 20 day of  May, 2011 (the “Closing Date”), but effective as of July
1, 2011 (the “Effective Date”) by and among (a) TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC.,
a Delaware corporation, TESSCO COMMUNICATIONS INCORPORATED, a Delaware
corporation, WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation, and TESSCO
BUSINESS SERVICES, LLC, a Delaware limited liability company, TESSCO INTEGRATED
SOLUTIONS, LLC, a Delaware limited liability company, and GW SERVICE SOLUTIONS,
INC, a Delaware corporation (all of the aforementioned entities, including
TESSCO, being hereinafter called collectively the “Existing Borrowers”); (b)
TCPM INC., a Delaware corporation (the “Additional Borrower”) (the Existing and
the Additional Borrower being hereinafter called collectively the “Borrowers”);
(c) TESSCO INCORPORATED, a Delaware corporation (the “Guarantor”) (d) the
Lenders who are or may become a party to this Agreement;  (e) WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor to WACHOVIA BANK, NATIONAL ASSOCIATION) as
Administrative Agent for the Lenders, and (f) SUNTRUST BANK, as Arrangement
Agent (the Administrative Agent and the Arrangement Agent are collectively
referred to herein as the “Agents”).


RECITALS


Pursuant to a Credit Agreement dated as of June 30, 2004 by and among TESSCO,
Cartwright Communications Company, a Delaware corporation (“Cartwright”), TESSCO
Service Solutions, Inc., TESSCO Communications Incorporated, Wireless Solutions
Incorporated, TESSCO Business Solutions, LLC, (all of the aforementioned
entities being hereinafter called collectively the “Original Borrowers”), the
Lenders named therein, the Administrative Agent and the Arrangement Agent (as
the same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), the Lenders agreed to make available to the
Original Borrowers a term loan in the principal amount of $4,500,000 (the
“Loan”).  The Original Borrowers’ obligation to repay the Loan with interest is
evidenced by a Term Note dated June 30, 2004 from the Original Borrowers made
payable to the Lenders in the principal amount of the Loan (as the same may from
time to time be amended, restated, supplemented, or otherwise modified, the
“Note”).


On March 22, 2006, with the prior consent of the Agents and Lenders, Cartwright
entered into an Agreement and Plan of Merger with TESSCO Incorporated, pursuant
to which, Cartwright merged with and into TESSCO Incorporated, and TESSCO
Incorporated became the survivor of such merger.


The Credit Agreement was amended by a Joinder, Assumption, Ratification and
Modification Agreement dated as of August 29, 2006, by and among the Existing
Borrowers, TESSCO Supply Chain Services, LLC, a Delaware limited liability
company, TESSCO Product Solutions, LLC, a Delaware limited liability company,
TESSCO Integrated Solutions, LP, then a Delaware limited partnership, and GW
Service Solutions, Inc., a Delaware corporation, the Lenders named therein, and
the Agents (the “First Amendment”), whereby the Lenders and the Agents permitted
TESSCO Supply Chain Services, LLC, TESSCO Product Solutions, LLC, TESSCO
Integrated Solutions, LP, and GW Service Solutions, Inc. to jointly and
severally assume the obligations under the Loan Documents, and modify certain
other terms and conditions of the Loan Documents.


The Existing Borrowers, TESSCO Supply Chain Services, LLC, TESSCO Product
Solutions, LLC, TESSCO Integrated Solutions, LP, and the Guarantor subsequently
requested that the Lenders and the Agents make certain modifications to the
Credit Agreement, and the Lenders and the Agents agreed to do so, subject to and
upon the terms and conditions of a Second Amendment dated as of May 31, 2007
(the “Second Amendment”).


 
-1-

--------------------------------------------------------------------------------

 
With the knowledge and consent of the Lenders, certain previously existing
borrowers engaged in an internal restructuring (the “Internal Restructuring”)
which resulted in TESSCO Integrated Solutions, L.P., a Delaware limited
partnership, being converted into a Delaware limited liability company, now
known as TESSCO Integrated Solutions, LLC, and pursuant to which TESSCO Supply
Chain Services, LLC and TESSCO Product Solutions, LLC, each a Delaware limited
liability company, each merged into TESSCO Service Solutions, Inc., a Delaware
corporation, thereby terminating the existence of the two limited liability
companies.


As used herein, the term "Loan Documents" means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Loan.


As of the Closing Date, the Existing Borrowers have made the payments of
principal and interest due through May 1, 2011. The Borrowers and the Guarantor
(collectively, the “Obligors”) have, in accordance with the terms of the Credit
Agreement, notified Lenders of the formation of the Additional Borrower and have
requested that the Lenders and the Agents (a) permit the Additional Borrower to
assume, jointly and severally, with the Existing Borrowers the obligations of
the Existing Borrowers under the Loan Documents  and (b) agree to amend certain
other terms and conditions of the Credit Agreement and the other Loan Documents,
and the Lenders and the Agents have agreed to do so, subject to and upon the
terms and conditions hereinafter set forth.


AGREEMENTS


Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:


1.           Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.


2.           Joinder and Assumption.   The Additional Borrower hereby joins in
and assumes all of the Obligations jointly and severally with the Existing
Borrowers, and the Additional Borrower hereby covenants, promises and agrees
jointly and severally with the Existing Borrowers, (a) to pay to the
Administrative Agent for the account of the Lenders, the principal of and
interest on the Note, and all other sums payable thereunder, at the times, in
the manner, and in all respects as therein provided; (b) to perform and comply
with all of the terms, covenants, agreements and obligations to be performed by
the Existing Borrowers under the Note, the Credit Agreement, and all other Loan
Documents at the times, in the manner, and in all respects as therein provided;
and (c) to be bound by each and all of the terms, covenants, agreements and
obligations of the Note, the Credit Agreement, and all other Loan Documents as
though said documents had originally been made, executed, and delivered by the
Existing Borrowers and the Additional Borrower.


 
-2-

--------------------------------------------------------------------------------

 
3.           Amendments to Note.


 
(a)
Effective as of the Effective Date, Section 2 of the Note is hereby amended by
deleting the number “1.75%” in each place in which it appears therein, and
substituting in lieu thereof the number “2.00%”.



 
(b)
Effective as of the Effective Date, Section 3 of the Note is hereby deleted, and
the following is hereby inserted in lieu thereof:



“3.           Repayment.  The Borrowers shall repay the principal of any
interest on this Note as follows:


(a)           Commencing on August 1, 2004, and on the first day of each month
thereafter until this Note is repaid in full, the Borrower shall make
consecutive monthly payments of  accrued and unpaid interest.


(b)           Commencing on August 1, 2004, and continuing on the same day of
each month thereafter, up to and including July 1, 2016, the Borrower shall make
one hundred forty-four (144) consecutive monthly payments of principal. The
first one hundred forty-three (143) such payments shall each be in the amount of
$18,750, and the final payment, due on July 1, 20l6 shall be in an amount equal
to the unpaid principal balance of this Note.


(c)           If not sooner paid, the entire unpaid principal balance of the
Loan, and all accrued and unpaid interest thereon, shall be due and payable on
July 1, 2016.”
 
 
4.           Amendments to Credit Agreement.


(a)           Effective as of the Effective Date, Section 4.1(a) of the Credit
Agreement is hereby amended by deleting the number “1.75%”, and substituting in
lieu thereof the number “2.00%”.


(b)           Effective as of the Effective Date, Section 4.6(b) of the Credit
Agreement is hereby amended by deleting the number “1.75%”, and substituting in
lieu thereof the number “2.00%”.


(c)           Effective as of the Effective Date, Article VII of the Credit
Agreement is hereby amended by deleting the second paragraph thereof.


(d)           Effective as of the Effective Date, Article VIII of the Credit
Agreement is hereby amended by deleting the second sentence thereof.


(e)           Effective as of the Effective Date, Article IX of the Credit
Agreement is hereby amended by deleting the second sentence thereof.


(f)           Effective as of the Effective Date, Article X of the Credit
Agreement is hereby amended by deleting the second sentence thereof.


(g)           Effective as of the Effective Date, Section 11.1 of the Credit
Agreement is hereby amended by adding the following section immediately after
existing Section 11.1(m):


“(n) Termination of Revolving Credit Agreement. If the Revolving Credit
Agreement, or the revolving credit facility made pursuant thereto is terminated
for any reason prior to the repayment in full of the Loan.”


 
-3-

--------------------------------------------------------------------------------

 
5.           Representations and Warranties.  In order to induce the Lenders and
the Agents to enter into this Agreement, the Obligors  represent and warrant to
the Lenders and the Agents that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Obligors have advised the Administrative Agent in a writing and which
have been acknowledged by the Administrative Agent, all of the representations
and warranties of the Obligors in the Loan Documents are true and correct on the
date hereof as if the same were made on the date hereof (provided that any
representation or warranty that speaks “as of the Closing Date” or as of any
other specific date shall continue to speak as of such date, notwithstanding),
(c) no material adverse change has occurred in the business, financial
condition, prospects or operations of the Obligors since the date of the most
recent financial statement of the Obligors furnished to the Lenders and the
Agents in accordance with the provisions of the Loan Documents, and (d) this
Agreement constitutes the legal, valid and binding obligation of the Obligors,
jointly and severally enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.  If any of the foregoing representations and warranties
shall prove to be false, incorrect or misleading in any material respect, the
Lenders and the Agents may, in their absolute and sole discretion, declare that
a default has occurred and exists under the provisions of the Loan Documents,
and the Lenders and the Agents shall be entitled to all of the rights and
remedies set forth in the Loan Documents as the result of the occurrence of such
default.


6.           Ratification and No Novation.  The Obligors hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the
Agents, and the Obligors agree that it is their intention that nothing herein
shall be construed to extinguish, release or discharge or constitute, create or
effect a novation of, or an agreement to extinguish any of the obligations,
indebtedness and liabilities of the Obligors or any other party under the
provisions of the Loan Documents.  The Obligors agree that all of the provisions
of the Credit Agreement and the other Loan Documents shall remain and continue
in full force and effect as the same may be modified and amended by this
Agreement.  In the event of any conflict between the provisions of this
Agreement and the provisions of the Loan Documents, the provisions of this
Agreement shall control.


7.           Fees, Costs and Expenses.  The Borrowers shall pay to the Agents
and the Lenders (a) on the date hereof an extension fee in the amount of $15,000
to be shared pro-rata by the Lenders, and (b) on demand all costs and expenses
both now and hereafter paid or incurred with respect to the preparation,
negotiation, execution, administration and enforcement of this Agreement and all
documents related thereto, including, without limitation, reasonable attorney's
fees and expenses, recording costs and costs of record searches.


8.           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.


8.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Lenders, the Agents, and the Borrowers, and their respective
successors and assigns.
 
[Remainder of Page Intentionally Left Blank]

 
 
-4-

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the parties hereto have each caused this
Agreement to be executed and sealed, the day and year first above written.


WITNESS:
BORROWERS:




      TESSCO TECHNOLOGIES INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 


 

      TESSCO SERVICE SOLUTIONS, INC.  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President
 

 
 

      TESSCO COMMUNICATIONS INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President
 



      WIRELESS SOLUTIONS INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President
 

 



      TESSCO BUSINESS SERVICES, LLC  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 


 

      TESSCO INTEGRATED SOLUTIONS, LLC  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President
 


 

      GW SERVICE SOLUTIONS, INC.  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President
 


 

      TCPM INC  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 




[signatures continue]





 
 
-5-

--------------------------------------------------------------------------------

 

                    

 
GUARANTOR:


 

      TESSCO INCORPORATED  
/s/David Young                             
   
/s/ Robert B. Barnhill, Jr             (Seal)
       
Robert B. Barnhill, Jr.
 
 
   
President and Chief Executive Officer
 






 
LENDERS:




      WELLS FARGO BANK, NATIONAL ASSOCIATION (successor to WACHOVIA BANK,
NATIONAL ASSOCIATION)  
[ILLEGIBLE]                       
   
/s/ David R. Cahouet             (Seal)
       
David R. Cahouet
 
 
   
Senior Vice President
 





      SUNTRUST BANK  
[ILLEGIBLE]                       
   
/s/ Gregory Farno             (Seal)
       
Gregory Farno
 
 
   
Senior Vice President
 


 
ADMINISTRATIVE AGENT:


 

      WELLS FARGO BANK, NATIONAL ASSOCIATION (successor to WACHOVIA BANK,
NATIONAL ASSOCIATION)  
[ILLEGIBLE]                       
   
/s/ David R. Cahouet             (Seal)
       
David R. Cahouet
 
 
   
Senior Vice President
 

 

 

 
ARRANGEMENT AGENT:


      SUNTRUST BANK  
[ILLEGIBLE]                       
   
/s/ Gregory Farno             (Seal)
       
Gregory Farno
 
 
   
Senior Vice President
 




 
 
-6-

--------------------------------------------------------------------------------

 
